[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM
This is appeal from action taken by the defendant which CT Page 3222 resulted in a finding of overpayments of benefits, an order to repay the same, and the imposition of eight weeks of ineligibility for further payments as a penalty. The plaintiff was receiving benefits. A hearing examiner determined that while receiving such benefits the plaintiff was employed for four weeks and such employment was not reported and he received benefits for those four weeks. The action of the hearing examiner was appealed to an Appeals Referee who sustained the action of the hearing examiner. That decision was appealed to the Board of Review, which also sustained that action. The plaintiff now appeals to this Court.
It is basic that on such an appeal the function of this Court is very limited. It does not retry the facts or receive evidence. Its decision is based on the record certified to it by the Board of Review. United Parcel Service v. Administrator, 209 Conn. 381. It is bound by the findings of fact and reasonable conclusions of the Board and can upset those only if it finds that the decision appealed was arbitrary, unreasonable or illegal. Finkenstein v. Administrator, 192 Conn. 104. From a review of the record it is apparent that none of the criteria for intervention has been met. The plaintiff did receive and retain benefits for each of the four weeks that he was employed. The finding as to overpayment, the order of restitution and the imposition of the penalty was in accord with Connecticut General Statutes 31-273 (b). He knowingly concealed these material facts.
The appeal is dismissed.
J. HEALEY, STR